Exhibit (10.S)

 

TRUST AGREEMENT

 

THIS BONUS AND UNITED KINGDOM SEVERANCE TRUST AGREEMENT, dated as of November 1,
2003 (the “Agreement”), is by and between THE FINOVA GROUP INC., a Delaware
corporation (“Grantor”) and ATLANTIC TRUST COMPANY, N.A., a national association
(the “Trustee”). The Grantor and the Trustee are hereinafter each sometimes
referred to individually as a “Party” and collectively as the “Parties”. Other
capitalized terms not defined in the immediate text are defined in Section 12.

 

W I T N E S S E T H:

 

WHEREAS, the Grantor desires to convey assets (“Trust Assets”) to the Trustee
for deposit to a trust account (the “Trust Account”) established and maintained
in accordance with the terms of this Agreement in an amount sufficient to
provide for payment of its Bonus Obligations with respect to its Employees,
domestic and foreign, and to provide further for payment of Severance
Obligations (the “UK Severance Obligations”) to its employees resident in the
United Kingdom (“UK Employees”); and

 

WHEREAS, the Trust is established for the benefit of certain Beneficiaries, each
of whom is currently an employee of the Grantor and is potentially entitled to
the payment of Bonus Obligations in accordance with the Grantor’s bonus
programs, whether one or more, as those programs may be amended, supplemented
and replaced from time to time, as defined more fully in Schedule 1 (the “Bonus
Programs”) or UK Severance Obligations as defined more full in Schedule 2; and

 

WHEREAS, the Trustee has agreed to act as Trustee hereunder, and to accept, hold
and release the Trust Assets and/or the proceeds thereof, in accordance with the
terms of this Agreement; and

 

WHEREAS, this Agreement is made for the benefit of the Beneficiaries and for the
purpose of setting forth the duties and powers of the Trustee and the rights of
the Grantor and the Beneficiaries with respect to the Trust Assets.

 

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:

 

1. APPOINTMENT OF TRUSTEE; CONVEYANCE OF ASSETS

 

1.1 Appointment of Trustee. The Grantor hereby appoints and authorizes ATLANTIC
TRUST COMPANY, N.A., a national association, to act as Trustee as provided
herein and to exercise the powers under this Agreement as are delegated to the
Trustee by the terms hereof, together with all powers as are reasonably
incidental thereto. The Trustee hereby accepts the appointment and agrees to
exercise those powers and perform those functions from time to time as are
specifically delegated to the Trustee by the terms hereof.

 

1.2 Establishment of Trust Account. The Grantor shall establish the Trust
Account with the Trustee and the Trustee shall administer the Trust Account in
its name as Trustee for the benefit of the Beneficiaries, upon the terms and
conditions set forth herein. The Trust Account shall be subject to withdrawal
only as expressly provided herein.

 

1.3 Conveyance of Assets to Trustee. Concurrently with the execution of this
Agreement, the Grantor shall irrevocably transfer, assign, set-over, and
otherwise convey to the Trustee, for deposit into the Trust Account for the
benefit of the Beneficiaries, all right, title and interest of the Grantor in,
to and under Assets in the amount of $13,170,609.00 for Bonus Obligations and UK
Severance Obligations estimated as of the date of this Agreement, other than the
Grantor’s reversionary interest in the Trust Assets upon payment of the
respective Bonus Obligations or UK Severance Obligations, or as otherwise
provided herein. The foregoing transfer, assignment, set-over and conveyance is
intended to vest title to the Trust Assets in the Trustee.



--------------------------------------------------------------------------------

2. WITHDRAWAL OF TRUST ASSETS FROM TRUST ACCOUNT

 

2.1 Beneficiaries’ Rights to Withdraw Assets. Upon fulfillment of the applicable
time periods and other conditions noted in this Section 2.1 and subject to the
objection period set forth in Section 2.3, each Beneficiary shall have the right
to withdraw from the Trust Account, subject only to written notice from the
Beneficiary to the Grantor and the Trustee in the form annexed hereto as Exhibit
A-1 (for Bonus Obligations) or A-2 (for UK Severance Obligations), as applicable
(each Exhibit A-1 or A-2 being referred to herein as a “Withdrawal Notice”) the
Trust Assets described in that Withdrawal Notice. The Beneficiary shall be
entitled to execute and deliver a Withdrawal Notice to the Trustee only after
the following period has expired, as applicable:

 

  A. For Bonus Obligations:

 

  (i) Not After Termination of Employment: If the Beneficiary is seeking payment
of Bonus Obligations and continues to be an employee of Grantor or its
affiliates or successors, the Withdrawal Notice may not be sent to the Trustee
earlier than 30 days after the bonus payment was to have been made (the annual
bonus payments are assumed to be payable on the last day of February of the
following year, so the Withdrawal Notice could not be sent prior to March 30).

 

  (ii) Following Termination of Employment before January 1, 2004: If the
Beneficiary has been terminated by the Company involuntarily other than for
cause or has ceased employment due to death or disability, the Withdrawal Notice
may be send to the Trustee no earlier than 60 days after the termination of
employment, provided the Grantor has not previously paid the Bonus to the
Beneficiary.

 

  (iii) Following Termination of Employment on or after January 1, 2004 and Upon
Execution of a Severance Agreement: If the Beneficiary has been terminated by
the Company involuntarily other than for cause or has ceased employment due to
death or disability, the Withdrawal Notice may be sent to the Trustee no earlier
than 10 days after the Beneficiary has executed and delivered to Grantor a
severance agreement and release in Grantor’s standard form (unless otherwise
agreed in writing by Grantor) (a “Severance Agreement”), provided that the
Beneficiary has not revoked that Severance Agreement, and provided further that
the Withdrawal Notice must include a copy of the Severance Agreement executed by
the Beneficiary and the Grantor, and provided further that the Grantor has not
previously paid the Bonus to the Beneficiary.

 

  B. For UK Severance Obligations:

 

  (i) Following Termination of Employment and Upon Execution of a Severance
Agreement: If the Beneficiary has been terminated by the Company involuntarily
other than for cause and other than due to death, disability or other occurrence
that eliminates rights to Severance under the UK Severance Programs, the
Withdrawal Notice may be sent to the Trustee no earlier than 10 days after the
Beneficiary has executed and delivered to Grantor a severance agreement and
release in Grantor’s standard form (unless otherwise agreed in writing by
Grantor) (a “Severance Agreement”), provided that the Beneficiary has not
revoked that Severance Agreement, and provided further that the Withdrawal
Notice must include a copy of the Severance Agreement executed by the
Beneficiary and the Grantor, and provided further that the Grantor has not
previously paid the UK Severance Obligations to the Beneficiary.

 

Except as provided in Sections 2.2, 4.1, 6, 7.12 and 8.1 hereof, no person other
than the Beneficiary may direct a withdrawal of assets from the Trust Account.

 

2.2 Grantor’s Right. The Grantor shall have the right, upon presentation to the
Trustee of a release (a “Release”), in the form annexed hereto as Exhibit B, or,
subject to the objection period set forth in Section

 

2



--------------------------------------------------------------------------------

2.3, upon the expiration of thirty Business Days from the Trustee’s receipt of
an Affidavit in the form of Exhibit E, signed by two of the individuals whose
names are included in Exhibit D hereto (an “Affidavit”), to withdraw, in respect
of the Grantor’s reversionary interest in the Trust Assets, Trust Assets in the
amount stated in the Release or Affidavit, as the case may be.

 

2.3 Transfer by the Trustee.

 

  (a) Objection by Grantor to Withdrawal Notice. An objection, if any, by the
Grantor to the withdrawal of Trust Assets stated in a Withdrawal Notice, must be
made in writing to the Trustee and the Beneficiary on or before the expiration
of the thirtieth Business Day after the Grantor’s receipt of the Withdrawal
Notice.

 

  (b) Objection by a Beneficiary to an Affidavit. An objection, if any, by a
Beneficiary to the withdrawal of Trust Assets stated in an Affidavit pertaining
to that Beneficiary in particular, must be made in writing to the Trustee and
the Grantor on or before the expiration of the thirtieth Business Day after the
Trustee’s receipt of the Affidavit, provided that a copy of such Affidavit was
simultaneously sent to the Beneficiary.

 

  (c) No Objection. If no objection is made by the Grantor to the Withdrawal
Notice, or by a Beneficiary to an Affidavit, the Trustee shall, at the first
available payroll cycle, subject to normal payroll cutoff dates, falling no
sooner than forty Business Days after its receipt of the Withdrawal Notice or
Affidavit, as applicable, take any and all steps to either transfer absolutely
and unequivocally all right, title, and interest in Trust Assets having a Market
Value equal to the payment amount specified in the Withdrawal Notice (the
“Payment Amount”), or to liquidate sufficient Trust Assets to generate the
Payment Amount, and then pay the Payment Amount to the Beneficiary as specified
in the Withdrawal Notice, or the Grantor as specified in the Affidavit, as the
case may be; provided that the interest in Trust Assets actually transferred or
cash actually paid to the Beneficiary shall be net of the income tax withholding
and the employee’s share of any employment taxes owing with respect to the
Payment Amount. Notwithstanding the above, if Grantor delivers to the Trustee a
Notice of Non-Objection substantially in the form attached hereto as Exhibit A-3
(each a “Notice of Non-Objection”), then the Trustee shall pay the amounts
listed in the Withdrawal Notice at the first available payroll cycle, subject to
normal payroll cutoff dates, falling after receipt of the Notice of
Non-Objection. The Trustee shall be protected in conclusively relying upon any
written demand of the Grantor and Beneficiary, or one of them and either the
absence of an objection within the periods noted herein or a Notice of
Non-Objection, for a withdrawal, including any Withdrawal Notice, Affidavit,
Final Order, Settlement Agreement and any related certification.

 

  (d) Objection. In the event that the Trustee receives a timely objection by
the Grantor to a Withdrawal Notice, or by a Beneficiary to an Affidavit as noted
above, the Trustee shall retain the disputed portion of the Trust Assets
described in the objection until the Grantor or the Beneficiary presents a Final
Order or Settlement Agreement, accompanied by a certification (a
“Certification”) from the party presenting the Final Order or Settlement
Agreement to the Trustee to the effect that the document presented is a Final
Order or Settlement Agreement, as the case may be, and certifying that the
withdrawal is permitted.

 

In permitting any withdrawal described in this section 2.3, the Trustee shall be
completely protected in conclusively relying upon any Affidavit, Release, Final
Order or Settlement Agreement, and on any related Certification.

 

3



--------------------------------------------------------------------------------

3. APPLICATION OF TRUST ASSETS

 

3.1 Withdrawal Purposes. Except as provided in Section 8 hereof, Trust Assets
may be withdrawn for the following purposes only:

 

  (a) to pay pursuant to a Withdrawal Notice for the payment of Bonus
Obligations or UK Severance Obligations to Retained Employees in accordance with
the terms of the Bonus Programs or UK Severance Programs; or

 

  (b) to release the Trust Assets to the Grantor in accordance with Sections 2,
4.1, 6, and 7.12 hereof;

 

provided, however, that the Trustee shall not permit any Withdrawal until the
Grantor has furnished to the Trustee an initial Beneficiary List in the form
described in section 3.2, hereof, which Grantor may update periodically; and
provided further, however, that:

 

  (i) nothing in this Trust Agreement shall entitle the Beneficiaries to any
amounts under the Bonus Programs or UK Severance Programs that are not otherwise
due and payable to them pursuant to the terms of those programs, policies and
procedures;

 

  (ii) amounts due to the Beneficiaries are conditioned on fulfillment of
certain conditions. Bonus amounts are generally discretionary and are based, in
part, on performance of the Beneficiary, and UK Severance Obligations are
conditioned on execution and delivery of an effective Severance Agreement; and

 

  (iii) nothing in this agreement limits the right of Grantor to alter, amend,
supplement or terminate the respective Bonus Programs or UK Severance Programs
subject to this Agreement, subject to the rights provided pursuant to those
programs, if any.

 

3.2 Maintenance of Beneficiary List. The Trustee shall maintain a list of
Beneficiaries (a “Beneficiary List”), which will be, initially, in the form of
Exhibit C hereto, and which may be amended from time to time in accordance with
section 3.3 hereof, upon:

 

  (a) Receipt by the Trustee of written notification from the Grantor that a
Beneficiary (or Beneficiaries) should be added to the Beneficiary List; or

 

  (b) Receipt by the Trustee of a notice from Grantor indicating that the
Grantor’s Bonus Obligations and/or UK Severance Obligations with respect to one
or more Beneficiaries has been fully satisfied or otherwise terminated,
eliminated or discharged, which notice may be through a Withdrawal Notice,
Release or Affidavit unless otherwise directed by Grantor.

 

3.3 Removal of Beneficiary from Beneficiary List. If directed by Grantor, the
Trustee shall remove a Beneficiary described in the Withdrawal Notice, Release
or Affidavit from the Beneficiary List, and that Beneficiary will cease to be a
Beneficiary under this Agreement, unless a dispute is pending with respect to
that Beneficiary pursuant to Section 2.3 above, in which case the Beneficiary
shall not be removed until the dispute is resolved as noted in that section.

 

3.4 Confidentiality of Information Contained in Beneficiary List. With the
exception of the names of individuals designated as Beneficiaries on the
Beneficiary List and except as permitted in Sections 7.3 and 7.5 hereof, the
information contained in the Beneficiary List, including, but not limited to,
the amount of the Grantor’s Bonus Obligations or UK Severance Obligations owed
or potentially owed to any individual Beneficiary or group of Beneficiaries,
shall be confidential and, notwithstanding any other provision of this
Agreement, shall not be revealed or disclosed by the Trustee to any Beneficiary.
Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, (ii) disclosure of any and all information (A) if
required to do so by any applicable statute, law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Trustee’s business or that of its affiliates, (C)
pursuant to any subpoena, civil investigative demand or similar demand or
request of any court, regulatory authority, arbitrator or arbitration to which
the Trustee or an affiliate or an officer, director, employer or shareholder
thereof is a party, (D) in any preliminary or final offering circular,
registration statement or contract or other document pertaining to the approved
in advance by the Grantor

 

4



--------------------------------------------------------------------------------

or (E) to any affiliate, independent or internal auditor, agent, employee or
attorney of the Trustee having a need to know the same, provided that the
Trustee advises that recipient of the confidential nature of the information
being disclosed, or (iii) any other disclosure authorized by Grantor and the
relevant Beneficiaries as applicable.

 

3.5 Limitations on the Trustee’s Duties. The Trustee shall have no duty or
responsibility whatsoever to determine that any Trust Assets withdrawn from the
Trust Account pursuant to Section 2 of this Agreement will be used and applied
in the manner provided by Section 3.1.

 

4. RELEASE OF TRUST ASSETS FROM TRUST ACCOUNT

 

4.1 Grantor’s Right to Reversion. In addition to interim payments of
reversionary interests to Grantor pursuant to a Release or Affidavit, to the
extent that the Grantor has satisfied all Bonus Obligations and UK Severance
Obligations, or a change in the existing applicable law eliminates all or a
portion of the Bonus Obligations or UK Severance Obligations, the Grantor shall
be entitled to receive all Trust Assets remaining in the Trust, upon the
presentation to the Trustee of a final Affidavit of the Grantor stating that all
Beneficiaries’ claims to Bonus Obligations and/or UK Severance Obligations, as
applicable, have been satisfied or eliminated, provided that the notice and
objection periods and procedures noted in Sections 2.2 and 2.3 have been
satisfied.

 

4.2 Delivery to Grantor. The Trustee shall pay and deliver Trust Assets to the
Grantor by delivering those Assets in accordance with the instructions stated in
Section 7.6, hereof.

 

5. REDEMPTION, INVESTMENT AND SUBSTITUTION OF ASSETS

 

5.1 Investment Discretion Trustee shall have complete discretion in the
investment and reinvestment of the assets in the Trust Account, with full power
and authority to direct such purchases and sales of Eligible Securities or other
property, and in connection therewith to execute or cause to be executed any and
all required documents, as it may deem appropriate, in accordance with the
investment guidelines attached hereto as Schedule 3, and any revisions thereto
that Grantor and Trustee may agree in writing from time to time. It is expressly
agreed that Trustee may, in the exercise of its discretion, invest up to 100% of
the Trust Account into commingled investment funds managed by Trustee or any of
its affiliates (“Affiliated Funds”). With respect to any Affiliated Fund
investment, Grantor understands that Trustee may either pay its affiliate who
manages the Fund, a management fee out of the fee paid by Grantor to Trustee
pursuant to Section 8.1 or, in the case of any Affiliated Funds registered with
the Securities and Exchange Commission (the “Registered Funds”), the portion of
the Trust Account invested in Registered Funds will be excluded from
calculations of the Trustee’s fee because either Trustee will receive a
management fee from the Registered Fund, or may share in the management fee
received by an affiliate. Registered Funds will also bear certain other normal
operating expenses, as discussed in the applicable prospectuses. It is
specifically agreed that Trustee has selected the AIM Short-Term Investment
Company Liquid Assets Portfolio (“AIM Sweep”) as the automatic cash sweep option
for the Trust Account. AIM Sweep is managed by AIM Advisors, Inc., an affiliate
of Trustee. Grantor understands and agrees that it will incur normal fees and
expenses by AIM Sweep on any cash invested in this portfolio, in addition to
Trustee’s fee. The Trustee shall not be responsible for any act or omission
unless said action is the result, in whole or in part, of the Trustee’s gross
negligence, willful misconduct or lack of good faith, nor shall the Trustee be
responsible for any loss resulting from the insolvency or bankruptcy of any
third-party agent or broker. The Trustee shall have no obligation to invest or
reinvest the Trust Assets if deposited with the Trustee after 11:00 a.m. (E.T.)
on the day of deposit. The Trustee shall have no responsibility for any
investment losses resulting from the investment, reinvestment or liquidation of
the Trust Assets. Subject to the provisions of Section 6, hereof, any interest
or other income received on the investment and reinvestment of the Trust Assets
shall become part of the Trust Assets and any losses incurred on the investment
and reinvestment of the Trust Assets shall be debited against the Trust Assets.

 

5.2 Additional Deposits. The Grantor may at any time after the effective date of
this Agreement assign, convey, transfer and deliver Eligible Securities (in
addition to those Eligible Securities delivered initially to fund the Trust
Account) to the Trustee for inclusion in the Trust Account.

 

5.3 Investment Losses. Any loss incurred from any investment pursuant to the
terms of this Section 5 shall be borne exclusively by the Trust Account.

 

5



--------------------------------------------------------------------------------

5.4 Maturing Trust Assets. The Trustee shall surrender for payment all maturing
Trust Assets and all Trust Assets called for redemption and deposit the
principal amount of the proceeds of any such payment into the Trust Account.

 

6. DIVIDENDS, INTEREST AND OTHER INCOME

 

All dividends, distributions, interest, net capital gain realized and other
income resulting during each calendar year from the Trust Assets shall be the
property of the Grantor. To the extent that the Trustee shall collect and
receive that income from the Trust Assets, upon request from the Grantor, it
shall pay over the amount of that income to the Grantor no less frequently than
quarterly in accordance with procedures established by the Trustee and the
Grantor provided that the Trustee shall have no obligation with respect to the
collection of that income.

 

7. ADDITIONAL RIGHTS AND DUTIES OF THE TRUSTEE

 

7.1 Action Upon Instruction. The Trustee shall accept instructions from the
Grantor and/or a Beneficiary in the forms described herein and give notice or
direction, take action, exercise rights, powers or remedies or perform
obligations under and pursuant to the terms of this Agreement or in respect of
all or any portion of the Trust Assets, as shall be specified in those
instructions. The Trustee shall also notify the Grantor of deposits to,
withdrawals from and substitutions in the Trust Account within ten calendar days
following the last day of each preceding month.

 

7.2 Deposit of Assets. The Trustee may deposit the Trust Assets consisting of
securities or securities entitlements in a book-entry account maintained at any
Federal Reserve Bank or in depositories such as the Depository Trust Company.
The Trustee may hold the Trust Assets in its vaults or may hold on deposit
portions of the Assets with those depositories or sub custodians that provide
handling, clearance, or safekeeping services. The Trustee shall be responsible
for the selection of those agents and shall be liable for their actions. The
Trustee will use the same care with respect to the safekeeping of the Assets as
it uses in respect of its own similar property.

 

7.3 Monthly Reports. The Trustee shall furnish to the Grantor as of the date of
the inception of the Trust Account, and as of the end of each calendar month
thereafter, a written statement identifying in reasonable detail the Trust
Assets then on deposit in the Trust Account on the last day of that calendar
month. In the event that a Beneficiary or Beneficiaries make a written request
to the Trustee for a statement identifying the Trust Assets on deposit in the
Trust Account, the Trustee shall furnish that information to the
Beneficiary(ies) only upon the Trustee’s receipt of written consent from the
Grantor, which consent is signed by two authorized signatories of the Grantor
named in the attached Exhibit D, to the release of a written statement in the
same form as is required herein to be furnished to the Grantor. In the event
that the Grantor does not provide the consent, the Trustee shall not furnish
information regarding the Trust Account and/or the Trust Assets to the
Beneficiary(ies), except as otherwise required by law.

 

7.4 Transfer of Trust Assets. Except as may otherwise be expressly provided
herein, the Trustee shall not have any power to sell, assign, transfer,
encumber, pledge, or grant any security interest in, or consent to the placement
of any lien upon or against the Trust Assets.

 

7.5 Audit. Upon the written request of, and at the expense of, the Grantor, the
Trustee shall promptly permit the Grantor, its respective agents, employees and
independent auditors to examine, audit, excerpt, transcribe, and copy, during
the Trustee’s normal business hours, any books, documents, papers, and records
relating to the Trust Account or the Trust Assets. In the event that a
Beneficiary or Beneficiaries make a written request to the Trustee, the Trustee
shall permit such Beneficiary(ies) to examine, audit, excerpt, transcribe, and
copy, during the Trustee’s normal business hours, any books, documents, papers,
and records relating to the Trust Account or the Trust Assets only upon the
Trustee’s receipt of written consent thereto from the Grantor, which written
consent is signed by two authorized signatories of the Grantor named in the
attached Exhibit D. In the event that the Grantor does not provide that consent,
the Trustee shall not furnish to the Beneficiary(ies), or permit the examination
or audit by the Beneficiary(ies) of, information regarding the Trust Account
and/or the Trust Assets, except as otherwise required by law.

 

6



--------------------------------------------------------------------------------

7.6 Reliance Upon Written Instructions. The Trustee is authorized to follow and
conclusively rely upon all written instructions given, in accordance with the
terms of this Agreement, jointly by any two officers of the Grantor named in
Exhibit D, as amended and updated from time to time by the Grantor, or by a
Beneficiary pursuant to the terms of this Agreement including without
limitation, instructions given by letter transmission, if the Trustee believes
those instructions to be genuine and to have been signed by the proper party or
parties, and the Trustee shall be fully protected in acting or refraining from
acting, as the case may be, in accordance with those written instructions. The
Trustee shall not incur any liability to anyone resulting from actions taken by
the Trustee in reliance in good faith on those instructions. The Trustee shall
not incur any liability in executing instructions (i) from any attorney-in-fact
or (ii) from any officer of the Grantor or Beneficiary, named in an incumbency
certificate delivered hereunder prior to receipt by it of a more current
certificate.

 

7.7 No Implied Duties. The duties and obligations of the Trustee shall only be
those as are specifically set forth in this Agreement, as it may from time to
time be amended, and no implied duties or obligations shall be read into this
Agreement against the Trustee. The Trustee shall be liable for its own gross
negligence, willful misconduct, or lack of good faith.

 

7.8 No Violation. No provision of this Agreement shall require the Trustee to
take any action, which in the Trustee’s reasonable judgment, would result in any
violation of this Agreement, or any provision of law.

 

7.9 No Liability. Notwithstanding anything in this Agreement to the contrary, in
no event shall the Trustee or any of its affiliates or any of their officers,
directors, employees or agents be liable under or in connection with this
Agreement for indirect, special, incidental, punitive or consequential losses or
damages of any kind whatsoever, whether or not foreseeable, even if the Trustee
has been advised of the possibility thereof and regardless of the form of action
in which those damages are sought. The Trustee shall not be responsible for the
existence, genuineness or value of the Trust Assets, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent the action or omission constitutes gross
negligence, bad faith or willful misconduct on the part of the Trustee. The
Trustee shall not be responsible for the validity of title to the Trust Assets,
for insuring the Trust Assets or for the payment of taxes, charges assessments
or liens upon the Trust Assets. The Grantor (for itself and any person and/or
entity claiming through it) hereby releases, waives, discharges, exculpates, and
covenants not to sue, the Trustee for any action taken or omitted to be taken in
accordance with the terms of this Agreement, except to the extent that the
action is caused by the Trustee’s gross negligence, willful misconduct or lack
of good faith.

 

7.10 No Expenditures of Trustee’s Funds. None of the provisions of this
Agreement shall require the Trustee to expend or risk its own funds or otherwise
to incur any liability, financial or otherwise, in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if it shall
have reasonable grounds for believing that repayment of those funds or indemnity
satisfactory to it shall not be obtained.

 

7.11 Reliance on Advice of Counsel. The Trustee may consult with counsel and the
advice or any opinion of counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in accordance with that advice or opinion of counsel.

 

7.12 Tax Reporting and Tax Withholding.

 

  (a) The Trust shall be treated as a grantor trust within the meaning of
subpart E of subchapter J of Chapter 1 of the Code. The Trustee shall provide
Grantor with sufficient information to enable Grantor to report all items of
income, deductions and credits against tax attributable to the Trust Assets on
the income tax returns of the Grantor and the Trustee shall have no duty or
responsibility whatsoever for the reporting of such items.

 

  (b) With regard to any Payment Amounts paid directly to a Beneficiary under
Section 2.3, Grantor shall provide Trustee with the amounts of any applicable
income tax withholding and the employee’s share of employment taxes and Trustee
shall pay the indicated amounts over to Grantor for the appropriate reporting
and deposit on behalf of the Beneficiary.

 

7



--------------------------------------------------------------------------------

  (c) With respect to payments made to Beneficiaries who are UK Employees, the
Trustee shall make such withholdings as required pursuant to U.S. and U.K. law
and shall remit to the Beneficiary the net proceeds, and the Trustee shall remit
to the applicable taxing authorities the withheld amounts. The Trustee shall
make appropriate filings with those taxing authorities to reflect those
payments, and shall furnish to the Beneficiaries required reporting and notices,
as appropriate.

 

7.13 Use of Agents. In fulfilling its duties under this Agreement, the Trustee
may engage one or more agents as it deems necessary or appropriate, including
without limitation payroll and tax processing agents, and accounting and legal
professionals. The Trustee shall be responsible for the actions of any agents
selected by it, except if the Grantor serves as an agent in accordance with the
next sentence. To the extent permitted by applicable law, the Trustee may engage
Grantor or its affiliates to serve as an agent.

 

8. COMPENSATION AND INDEMNIFICATION OF THE TRUSTEE

 

8.1 Compensation. The Trust shall pay the Trustee, as compensation for its
services under this Agreement, a fee computed at rates as may be agreed to from
time to time in writing between the Trustee and the Grantor. To the extent
provided in the fee agreement between the Trustee and Grantor, the Trustee shall
be entitled to deduct first from the Trust income and then from the Trust Assets
an amount sufficient to reimburse the Trustee for all of the Trustee’s charges
in connection with its duties under this Agreement (including reasonable
attorney’s fees and expenses), except any expense or disbursement as may arise
from the Trustee’s gross negligence, willful misconduct or lack of good faith.
The Trustee shall deduct those charges from the Trust and shall forward a
summary of those charges to Grantor. If the Trust shall not have sufficient
assets to cover the Trustee’s charges, the Trustee shall invoice Grantor, which
Grantor shall pay within 30 days after receipt of that statement. The Trustee
shall have a lien on the Trust Assets prior to any other lien with respect to
any amount payable to the Trustee under this Agreement.

 

8.2 Indemnity. The Grantor also hereby agrees to indemnify the Trustee and its
affiliates and their officers, directors, employees and agents for, and hold
them harmless from and against, any loss, liability, claims, obligations,
damages, injuries (to person or property), penalties, stamp, or other similar
taxes, action suits, judgments, costs or expenses (including reasonable
attorney’s fees and expenses) of whatever kind or nature regardless of their
merit, demanded, asserted or claimed against the Trustee directly or indirectly
relating to, or arising out of, claims against the Trustee by reason of its
participation in the transactions contemplated hereby, including without
limitation all reasonable costs required to be associated with claims for
damages to persons or property, and reasonable attorneys’ and experts’ fees and
expenses, court costs and any loss, liability, costs or expenses arising out of
or in connection with the role of the Trustee hereunder except to the extent
caused by the Trustee’s gross negligence, willful misconduct or lack of good
faith. The Grantor hereby acknowledges that the foregoing indemnities shall
survive the resignation or removal of the Trustee or the termination of this
Agreement.

 

8.3 No Set-Off. Except as expressly provided in Sections 8.1 and 8.2, the
Trustee hereby waives any and all rights of set-off, deduction, recoupment,
attachment, garnishment or otherwise it may have on account of any indebtedness,
fees, losses or other charges owed to it by Grantor or its affiliates
(collectively, “Rights of Set-Off”) against the Trust Assets or the proceeds
thereof. Except as expressly provided in Sections 8.1 and 8.2, the Trustee shall
not make or effect any Rights of Set-Off or other claim against the Trust Assets
or the Trust, whether related to this Agreement, the Trust, the Trust Assets or
pursuant to any other business, matter or thing that may exist or have occurred
between Trustee and its affiliates, on the one hand, and Grantor or its
affiliates on the other hand.

 

9. RESIGNATION AND REMOVAL OF THE TRUSTEE

 

9.1 Resignation. The Trustee may resign at any time by giving not less than
sixty calendar days’ advance written notice thereof to the Grantor, which
resignation shall be effective on the Effective Date (as defined in Section 9.3
below).

 

8



--------------------------------------------------------------------------------

9.2 Removal. The Trustee may be removed by the Grantor delivering to the Trustee
at least sixty calendar days’ advance written notice of removal, signed by the
Grantor, which removal shall be effective on the Effective Date.

 

9.3 Appointment of a Successor Trustee. Upon receipt by the Grantor of the
notice of resignation, or upon removal of the Trustee as provided in Sections
9.1 and 9.2, the Grantor shall promptly appoint a successor trustee. Any
successor trustee shall (i) be a bank or trust company in good standing and
organized and doing business under the laws of the United States of America or
of any state thereof, (ii) be a member of the Federal Reserve System or
chartered in the States of Arizona, New York or Massachusetts, and (iii) not be
a Parent, a Subsidiary or Affiliate of the Grantor. Notwithstanding the
foregoing, the successor trustee with respect to the UK Severance Obligations
may, with consent of Grantor, be a trustee organized and doing business under
the laws of the United Kingdom. Upon the acceptance of the appointment as
trustee hereunder by a successor trustee and the transfer to such successor
trustee of the Trust Assets, the resignation or removal of the Trustee shall
become effective (the “Effective Date”) and the Grantor shall release the
Trustee by written instrument. Thereupon, the estate, rights, powers, privileges
and duties of the resigning or removed Trustee shall survive and continue in the
successor trustee, and the resigning or removed Trustee shall be discharged from
any future duties and obligations under this Agreement; provided however that
the resigning or removed Trustee shall continue after the Effective Date to be
entitled to the benefits of the indemnities provided herein for the Trustee. If
no successor Trustee has been appointed and been accepted within sixty days
after the giving by the existing Trustee of notice of resignation as described
in section 9.1 hereof, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

 

9.4 Merger or Consolidation. Any corporation into which the Trustee in its
individual capacity may be merged or converted or with which it may be
consolidated or any corporation resulting from any merger, conversion or
consolidation to which the Trustee in its individual capacity shall be a party
or any corporation to which substantially the corporate trust business of the
Trustee in its individual capacity may be transferred, shall, subject to the
terms of this Section 9, be the Trustee under this Agreement without any further
action.

 

10. TERMINATION

 

10.1 Termination. The Trust Account and this Agreement shall be effective until:

 

  (a) the satisfaction in full of all Bonus Obligations and UK Severance
Obligations, provided, that, in the event that a Beneficiary notifies the
Trustee, which notification must be in writing and be delivered simultaneously
to the Trustee and the Grantor, of a dispute regarding the satisfaction of Bonus
Obligations and/or UK Severance Obligations, the Trust Account and this
Agreement shall not terminate until receipt by the Trustee of a Final Order or
Settlement Agreement, as defined in Section 12 hereof and accompanied by an
appropriate Certification, indicating that the disputed Bonus Obligations or UK
Severance Obligations, as the case may be, have been satisfied; or

 

  (b) payment and delivery by the Trustee of all Trust Assets pursuant to
Section 2.3 or 4.1; or

 

  (c) by mutual agreement of Grantor and all remaining Beneficiaries.

 

10.2 Effect of Termination. Upon termination of the Trust Account, the Trustee
shall transfer, pay over and deliver to the Grantor all of the Trust Assets
remaining in the Trust Account less all its proper fees and expenses then owing,
in exchange for a written receipt from the Grantor. The indemnities provided
under this Agreement shall survive termination.

 

9



--------------------------------------------------------------------------------

11. REPRESENTATIONS AND WARRANTIES OF THE GRANTOR

 

The Grantor hereby represents and warrants to the Trustee that:

 

  (a) This Agreement has been duly and validly executed and delivered and
constitutes the legal, valid, binding, enforceable obligation of the Grantor;
and

 

  (b) The execution, delivery and performance of this Agreement and the transfer
and conveyance of the Trust Assets pursuant hereto, do not (i) violate or
conflict with any of its charter documents or any provisions of any law, rule,
regulation, order, writ, judgment, decree, determination or award presently in
effect having applicability to such party, or (ii) result in a breach of, or
constitute a default under, any indenture, loan or credit agreement, or any
other agreement or instrument to which the Grantor is a party or by which the
Grantor may be bound or affected.

 

The Grantor further represents and warrants that at the date of delivery to the
Trustee of the Trust Assets, the Trustee will then be the lawful owner of, and
will have good and marketable title to the Trust Assets, free and clear of all
liens.

 

12. DEFINITIONS

 

Except as the context shall otherwise require, the following terms shall have
the following meanings for all purposes of this Agreement (the definitions to be
applicable to both the singular and the plural forms of each term defined if
both such forms of such term are used in this Agreement):

 

“Affidavit” shall mean an affidavit of an authorized representative of the
Grantor, in the form annexed hereto as Exhibit E.

 

“Beneficiaries” shall mean the Retained Employees named in the forms or lists
annexed hereto as Exhibit C-1 and C-2 hereto, as applicable, and “Beneficiary”
shall refer to any one of the Retained Employees, individually, and shall
include any successor of a Beneficiary by operation of law, including, without
limitation, any conservator, executor, personal representative or lawful heir.
Upon satisfaction of all of Grantor’s Bonus Obligations and UK Severance
Obligations, as applicable, to a Beneficiary, that person shall cease to be a
beneficiary of this Agreement.

 

“Bonus” shall mean the amount due, or potentially due, from the Grantor to a
Beneficiary, or if the context indicates that such term is used to refer to one
or more persons, to Beneficiaries, under a Bonus Program or a bonus amount
pursuant to a Retention Letter, or, in reference to more than one Beneficiary,
Retention Letters.

 

“Bonus Obligations” shall mean the total of the Grantor’s obligations to a
Beneficiary, or if the context indicates that such term is used to refer to one
or more persons, to the Beneficiaries either pursuant to the Bonus Programs
established by the Grantor (such policy being subject to change, including
changes based upon changes to the applicable law) or pursuant to the Retention
Letter(s), which also may be subject to change as permitted by law. The
aggregate amount of the Bonus Obligations shall be reduced to the extent of
Grantor’s payment, or the payment from the Trust, of amounts due under the
Retention Letter(s) or pursuant to the Bonus Programs, and may increase in
accordance with the terms of certain of the Retention Letters or those programs.

 

“Business Day” shall mean any day on which the offices of the Trustee in New
York are open for business.

 

“Code” shall mean the Internal Revenue Code of 1986 as amended from time to
time.

 

“Eligible Securities” shall mean and include cash in U.S. dollars or British
pounds; fully insured certificates of deposit issued by a U.S. bank and payable
in U.S. dollars; obligations issued by or guaranteed by the United States
Government and other investments permitted on Schedule 2 hereof, as it may be
amended from time to time by Grantor. Amounts paid to UK Employees shall be made
in Pounds Sterling.

 

10



--------------------------------------------------------------------------------

“Final Order” shall mean an order, decree, award, decision, or judgment from a
court or arbitrator of competent jurisdiction, provided, however, that the
Trustee shall have no duty or responsibility to determine the competency of a
court or arbitrator, with respect to which rights of appeal have been exhausted,
as certified by the party presenting that order to the Trustee, provided
further, that the Trustee shall have no duty or responsibility to determine the
veracity of that certification.

 

“Market Value” shall mean, as of the time of any determination is to be made,
(1) with respect to the Trust Assets, the value of all assets in the Trust
Account as of the last day of the preceding calendar quarter as determined by
the Trustee. Any amounts received or paid pursuant to this Agreement in a
foreign currency shall be converted by the Trustee at the then-current market
rates, which may be at the Trustee’s rate if it engages in the business of
effecting currency conversions for its public customers.

 

“Person” shall mean and include an individual, a corporation, a partnership, an
association, a trust, a limited liability company, an unincorporated
organization or a government or political subdivision thereof.

 

“Retained Employees” shall mean, collectively, each of the addressees of the
Retention Letters and/or employees of the Grantor included in Exhibit C who is
entitled to Bonus and/or UK Severance Obligations, as applicable, in accordance
with the terms of Grantor’s Bonus Programs and UK Severance Programs, and such
term used in singular form shall mean any such individual.

 

“Retention Letter” shall mean a letter issued by Grantor to one of the persons
listed on Exhibit C, describing the Bonus Obligations and/or UK Severance
Obligations offered to those persons. The plural form of this term shall have a
corresponding meaning in reference to all those letters.

 

“Settlement Agreement” shall mean an agreement whereby a settlement has been
made with the approval of the Grantor and the Beneficiary, which settles all the
issues among them (the “Settled Issues”) with respect to amounts owed, and has
been approved by the court, if any, before which the Settled Issues were
pending, provided that, if the Settled Issues were not the subject of a court
action and the party presenting the agreement to the Trustee also delivers a
certification so stating, and, provided further that the Trustee shall have no
duty or responsibility to determine the veracity of that certification, no court
approval of the agreement shall be required.

 

“UK Severance Obligations” shall mean the total of the Grantor’s obligations to
a Beneficiary, or if the context indicates that such term is used to refer to
one or more persons, to the Beneficiaries either pursuant to the UK Severance
Programs established by the Grantor (such policy being subject to change,
including changes based upon changes to the applicable law) or pursuant to the
Retention Letter(s), which also may be subject to change as permitted by law.
The aggregate amount of the UK Severance Obligations shall be reduced to the
extent of Grantor’s payment, or the payment from the Trust, of amounts due under
the Retention Letter(s), pursuant to the UK Severance Programs, or paid pursuant
to statutory requirements, and may increase in accordance with the terms of
certain of the Retention Letters or those programs or laws.

 

“UK Severance Programs” shall mean the total of Grantor’s severance obligations
to the UK Employees, including amounts due pursuant to Grantor’s severance
programs, statutory entitlements due the Beneficiaries pursuant to United
Kingdom law, and any Retention Letters with those employees. When used with
respect to a particular Beneficiary, the term UK Severance Programs shall mean
those severance programs, retention letters and laws applicable to that
particular employee.

 

11



--------------------------------------------------------------------------------

13. MISCELLANEOUS

 

13.1 Governing Law. This Agreement shall be subject to and governed by the laws
of the State of New York, provided that laws applicable to tax withholding and
reporting shall be governed by the laws governing those obligations.

 

13.2 Successors and Assigns. No Party may assign this Agreement or any of its
obligations hereunder without the prior written consent of the other Parties;
provided, however, that this Agreement will inure to the benefit of and bind
those who, by operation of law, become successors to the Parties, including,
without limitation, any liquidator, rehabilitator, receiver, conservator, lawful
heir and any successor merged or consolidated entity or person, as the case may
be, and provided further that, in the case of the Trustee, the successor trustee
is eligible to be a trustee under the terms hereof.

 

13.3 Non-Alienation of Benefits. The trust is intended to be a spendthrift
trust. No Beneficiary, and no creditor of a Beneficiary shall have any right to
assign, pledge, sell, hypothecate, anticipate or in any way create upon his
interest in the Trust Assets by operation of law or otherwise and any attempt to
do shall be void; nor shall any such interest in any manner be liable for or
subject to the debts, contracts, liabilities, engagements or torts of a
Beneficiary. All payments to be made to a Beneficiary shall be made only upon
their personal receipt or endorsement, and no interest in the Trust shall be
subject to assignment or transfer or otherwise be alienable, either by voluntary
or involuntary act or by operation of law or equity, or subject to attachment,
execution, garnishment, sequestration, levy or other seizure under any legal,
equitable or other process or be liable in any way for the debts or defaults of
a Beneficiary. This Section shall not preclude arrangements for the withholding
of taxes, arrangements for recovery of overpayments, arrangements for direct
deposit to account in a bank, savings and loan associations or credit union for
the benefit of the Beneficiary.

 

13.4 Severability. In the event that any provision of this Agreement shall be
declared invalid or unenforceable by any regulatory body or court having
jurisdiction, that invalidity or unenforceability shall not affect the validity
or enforceability of the remaining portions of this Agreement.

 

13.5 Entire Agreement. This Agreement (including any Exhibits hereto)
constitutes the entire agreement among the Parties, and there are no
understandings or agreements, conditions or qualifications relative to this
Agreement that are not fully expressed in this Agreement.

 

13.6 Amendments. This Agreement may be modified or otherwise amended, and the
observance of any term of this Agreement may be waived, if that modification,
amendment or waiver is in writing and signed by all of the Parties; provided,
that the Trustee shall not be obligated to enter into any amendment which
affects its own rights, duties or obligations hereunder.

 

12



--------------------------------------------------------------------------------

13.7 Notices. Unless otherwise provided in this Agreement, all notices,
directions, requests, demands, acknowledgments and other communications required
or permitted to be given or made under the terms hereof shall be in writing and
shall be deemed to have been duly given or made (a) (i) when delivered
personally, (ii) when made or given by prepaid telex, telegraph or telecopier
(with originals promptly to follow by mail), or (iii) in the case of mail
delivery, upon the expiration of five (5) Business Days after that notice,
direction, request, demand, acknowledgment or other communication shall have
been deposited in the United States mail for transmission by first class mail,
postage prepaid, or upon receipt thereof, whichever shall first occur and (b)
when addressed as follows:

 

If to the Grantor:

  

The FINOVA Group Inc.

    

4800 N. Scottsdale Rd.

    

Scottsdale, Arizona 85251-7623

    

Attention: Human Resources and General Counsel

    

Telephone: 480-636-4800

    

Facsimile: 480-636-4949

    

Wire Transfer instructions: [omitted]

If to the Trustee:

  

Atlantic Trust Company, N.A.

    

50 Rockefeller Plaza

    

New York, NY 10020

    

Attention: Jonathan Kadish, Senior Relationship Manager

    

Telephone: 212-259-3844

    

Facsimile: 212-259-3888

    

Wire Transfer instructions: [omitted]

 

Each Party may from time to time designate a different address for notices,
directions, requests, demands, acknowledgments and other communications by
giving written notice of that change to the other Party. Changes to wire
transfer instructions must be approved by two authorized persons, except for
changes to a Beneficiary’s wire transfer instructions. Although not parties to
this Agreement, notices to Beneficiaries shall be governed by this section and
addressed to the Beneficiary’s last known address of record on file with
Grantor, unless otherwise directed by the Beneficiary pursuant to the procedures
noted above.

 

13.8 Authorized Signatories. The Grantor represents and warrants that any two of
the individuals listed on the attached Exhibit D are authorized, by their
signatures, a sample of each is also being shown on the attached Exhibit D, to
bind the Grantor, as that Exhibit may be amended from time to time by Grantor.

 

13.9 Further Assurances. Each Party shall from time to time execute and deliver
further documents and instruments and shall take further actions as any other
Party may reasonably request to effectuate the intent of this Agreement or to
evidence compliance herewith.

 

13.10 Remedies. In the event of any breach of this Agreement, in addition to any
legal remedies to the extent allowed by law, the Parties shall be entitled to
equitable remedies, including without limitation, specific performance and
injunctive relief.

 

13.11 Trust Account Records. The Trustee will keep full and complete records of
the administration of the Trust Account. The Grantor may examine those records
at any time during the Trustee’s business hours, upon reasonable request,
subject to the other provisions of this agreement.

 

13.12 Headings. The headings of the Sections have been inserted for convenience
of reference only, and shall not be deemed to constitute a part of this
Agreement.

 

13.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original, but all those counterparts together shall constitute one and the same
Agreement. The Exhibits to the Agreement requiring signatures may be executed in
any number of counterparts, each of which when so executed and delivered shall
constitute an original, but all counterparts of each Exhibit together shall
constitute one and the same Exhibit. All signatures of the Parties and the
Beneficiaries may be transmitted by facsimile, and the facsimile will, for all
purposes, be deemed to be the original signature of that Party and/or
Beneficiary whose signature it reproduces and, with respect to facsimile
signatures of a Party, will be binding upon the Party.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

13



--------------------------------------------------------------------------------

THE FINOVA GROUP INC.,

   

as Grantor

By:

 

/s/ Glenn E. Gray

--------------------------------------------------------------------------------

Name:

 

Glenn E. Gray

Title:

 

Chief Operating Officer

By:

 

/s/ Richard Lieberman

--------------------------------------------------------------------------------

Name:

 

Richard Lieberman

Title:

 

Senior Vice President

ATLANTIC TRUST COMPANY, N.A.

as Trustee

By:

 

/s/ Mark D. Santero

--------------------------------------------------------------------------------

Name:

 

Mark D. Santero

Title:

 

Managing Director

 

14



--------------------------------------------------------------------------------

EXHIBIT A-1

 

WITHDRAWAL NOTICE

BONUS OBLIGATIONS

 

[Date*]

 

[*Note to Beneficiaries: The Trust Agreement provides restrictions on when a
Withdrawal Notice may be sent, as noted in section 3 below, and any distribution
you receive will be net of the appropriate income tax withholding and employment
taxes.]

 

Atlantic Trust Company, N.A.

50 Rockefeller Plaza

New York, NY 10020

Attn: Mr. Jonathan Kadish

 

The FINOVA Group Inc. Administrative Committee

4800 N. Scottsdale Rd.

Scottsdale, AZ 85251

Attention: Ms. Peggy Taylor

 

Re: The FINOVA Group Inc. Trust Agreement

 

Reference is made to the Bonus and UK Severance Trust Agreement (the “Trust
Agreement”), dated as of November 1, 2003, by and between The FINOVA Group Inc.,
as grantor (“Grantor”), and Atlantic Trust Company, N.A., as trustee (the
“Trustee”). This certificate is hereby executed and delivered pursuant to
Section 2.1 of the Trust Agreement.

 

All capitalized terms used in this certificate that are not otherwise defined
herein shall have the meanings given to them in the Trust Agreement.

 

The undersigned hereby certifies to the Trustee that:

 

1. He or she, as the case may be, is a Beneficiary under the Trust Agreement;

 

2. The undersigned is entitled to the payment of $ (£ for UK Employees)
                         less applicable taxes (“Payment Amount”) from the Trust
Account in consideration of Bonus Obligations owed to the undersigned by the
Grantor.

 

3. This Withdrawal Notice is timely because it is sent after the following
period has expired, as applicable (check which applies):

 

(a) If the undersigned continues to be an employee of the Grantor, the
Withdrawal Notice has not been sent to the Trustee earlier than 30 days after
the Bonus payment was to have been made (the February bonus payments for the
prior year’s performance are assumed to be payable on February 28),

 

(b) If the undersigned is no longer an employee of the Grantor and the employee
has been terminated by Grantor other than for cause or has ceased employment due
to death or disability, in any case before January 1, 2004, the Withdrawal
Notice has not been sent to the Trustee earlier than 60 days after the
undersigned’s termination of employment with the Grantor, and the undersigned
certifies that he or she has not previously been paid the Bonus Obligations by
Grantor, or

 

15



--------------------------------------------------------------------------------

(c) If the undersigned is no longer an employee of the Grantor and the
undersigned has been terminated by Grantor other than for cause or due to the
death or disability, the Withdrawal Notice has not been sent to the Trustee
earlier than 10 days after the undersigned has executed and delivered to Grantor
a severance agreement and release in Grantor’s standard form (unless otherwise
agreed in writing by Grantor) (a “Severance Agreement”), provided that the
undersigned certifies that he or she has not revoked that Severance Agreement,
and provided further that a copy of the Severance Agreement executed by the
undersigned and the Grantor is attached to this notice, and provided further
that the Grantor has not previously paid the Bonus to the undersigned.

 

4. The undersigned has sent a copy of this notice, by hand-delivery or by
certified mail to an authorized representative of the Grantor.

 

5. The Trustee is hereby instructed to withdraw Trust Assets equivalent to the
Payment Amount specified in line 2, above, from the Trust Account established
pursuant to the Trust Agreement and, in the absence of any objection as
described in Section 2.3 of the Trust Agreement, to deliver the Payment Amount,
net of the applicable income tax withholding and employment taxes, to the
undersigned in accordance with the terms of the Trust Agreement and the
instructions stated below:

 

WIRE TRANSFER INSTRUCTIONS:

Bank Routing Number:

Account Number:

Account Holder:

 

or

 

Check payable to                                 

At address line 1:                                

At address line 2:                                

At City, State:                                     

At Zip Code:                                        (and Country, if outside of
the United States)

 

6. The undersigned acknowledges that the income tax withholding and the
employee’s share of employment taxes applicable to the Payment Amount will be
transferred to the Grantor for the appropriate reporting and deposit on my
behalf.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of Grantor.

 

Date:   By:                                         
                              .         Beneficiary’s Name:

 

16



--------------------------------------------------------------------------------

EXHIBIT A-2

 

WITHDRAWAL NOTICE

UK SEVERANCE OBLIGATIONS

 

[Date*]

 

[*Note to Beneficiaries: The Trust Agreement provides restrictions on when a
Withdrawal Notice may be sent, as noted in section 3 below, and any distribution
you receive will be net of the appropriate income tax withholding and employment
taxes.]

 

Atlantic Trust Company, N.A.

50 Rockefeller Plaza

New York, NY 10020

Attn: Mr. Jonathan Kadish

 

The FINOVA Group Inc. Administrative Committee

4800 N. Scottsdale Rd.

Scottsdale, AZ 85251

Attention: Ms. Peggy Taylor

 

Re: The FINOVA Group Inc. Trust Agreement

 

Reference is made to the Bonus and UK Severance Trust Agreement (the “Trust
Agreement”), dated as of November 1, 2003, by and between The FINOVA Group Inc.,
as grantor (“Grantor”), and Atlantic Trust Company, N.A., as trustee (the
“Trustee”). This certificate is hereby executed and delivered pursuant to
Section 2.1 of the Trust Agreement.

 

All capitalized terms used in this certificate that are not otherwise defined
herein shall have the meanings given to them in the Trust Agreement.

 

The undersigned hereby certifies to the Trustee that:

 

  1. He or she, as the case may be, is a Beneficiary under the Trust Agreement;

 

  2. The undersigned is entitled to the gross payment of £             less
applicable taxes (“Payment Amount”) from the Trust Account in consideration of
UK Severance Obligations owed to the undersigned by the Grantor.

 

  3. This Withdrawal Notice is timely because the undersigned is no longer an
employee of the Grantor and the undersigned has been terminated by Grantor other
than for cause and other than for death, disability or other circumstances for
which severance is not owed to the undersigned, and the Withdrawal Notice has
not been sent to the Trustee earlier than 10 days after the undersigned has
executed and delivered to Grantor a severance agreement and release in Grantor’s
standard form (unless otherwise agreed in writing by Grantor) (a “Severance
Agreement”), provided that the undersigned hereby certifies that he or she has
not revoked that Severance Agreement, and provided further that a copy of the
Severance Agreement executed by the undersigned and the Grantor is attached to
this notice, and provided further that the Grantor has not previously paid the
UK Severance Obligations to the undersigned.

 

  4. The undersigned has sent a copy of this notice, by hand-delivery or by
certified mail to an authorized representative of the Grantor.

 

17



--------------------------------------------------------------------------------

  5. The Trustee is hereby instructed to withdraw Trust Assets equivalent to the
Payment Amount specified in line 2, above, from the Trust Account established
pursuant to the Trust Agreement and, in the absence of any objection as
described in Section 2.3 of the Trust Agreement, to deliver the Payment Amount,
net of the applicable income tax withholding and employment taxes, to the
undersigned in accordance with the terms of the Trust Agreement and the
instructions stated below:

 

WIRE TRANSFER INSTRUCTIONS:

 

Bank Routing Number:

Account Number:

Account Holder:

 

or

 

Check payable to                                     

At address line 1:                                    

At address line 2:                                    

At City, State:                                           

At Zip Code:                                              (and Country, if
outside of the United States)

 

  6. The undersigned acknowledges that the income tax withholding and the
employee’s share of employment taxes applicable to the Payment Amount will be
transferred to the Grantor for the appropriate reporting and deposit on my
behalf.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of Grantor.

 

Date:

 

By:

                                                                       .        

Beneficiary’s Name:

 

18



--------------------------------------------------------------------------------

EXHIBIT A-3

NOTICE OF NON-OBJECTION

[ON LETTERHEAD]

[date]

 

Atlantic Trust Company, N.A.

50 Rockefeller Plaza

New York, NY 10020

Attention: Mr. Jonathan Kadish

 

Re: The FINOVA Group Inc. Trust Agreement – Payment to [Name of Beneficiary]

 

Reference is made to the Bonus and UK Severance Trust Agreement (the “Trust
Agreement”), dated as of November 1, 2003, by and between The FINOVA Group Inc.,
as grantor (“Grantor”), and Atlantic Trust Company, N.A., as trustee (the
“Trustee”).

 

All capitalized terms used in this release that are not otherwise defined herein
shall have the meanings given to them in the Trust Agreement.

 

The undersigned two Authorized Signatories hereby certify to the Trustee that:

 

1. The undersigned are Authorized Signatories of Grantor under the Trust
Agreement.

 

2. The above-named Beneficiary has met the conditions entitling him or her to be
paid $ (£ for UK Employees)                          (the “Payment Amount”) by
the Trust in consideration of Bonus Obligations and/or UK Severance Obligations
owed to the Beneficiary by the Grantor, which Bonus Obligations and/or UK
Severance Obligations, as applicable, are now to be paid by the Trust.

 

3. The undersigned authorizes and instructs the Trustee to withdraw Trust Assets
equal to the Payment Amount specified in line 2, above, from the Trust Account
established pursuant to the Trust Agreement and to deliver the Trust Assets, or
the U.S. dollar (£ for UK Employees) equivalent in cash proceeds thereof, to the
Beneficiary upon its request; net of income tax withholding and the employee’s
share of employment tax withholding in the amount of $                     which
shall be transferred to the Grantor for reporting and deposit on behalf of the
Beneficiary.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of Beneficiary.

 

By:

                                                                       .  

By:

  ___________________________________

Name:

     

Name:

   

Title:

     

Title:

   

 

19



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

 

Atlantic Trust Company, N.A.

50 Rockefeller Plaza

New York, NY 10020

Attn: Mr. Jonathan Kaddish

 

The FINOVA Group Inc.

4800 N. Scottsdale Rd.

Scottsdale, AZ 85251

Attention: SVP Human Resources

 

Re: The FINOVA Group Inc. Bonus and UK Severance Trust Agreement

 

Reference is made to the Bonus and UK Severance Trust Agreement (the “Trust
Agreement”), dated as of November 1, 2003, by and between The FINOVA Group Inc.,
as grantor (“Grantor”), and Atlantic Trust Company, N.A., as trustee (the
“Trustee”). This release is hereby executed and delivered pursuant to Section
2.2 of the Trust Agreement.

 

All capitalized terms used in this release that are not otherwise defined herein
shall have the meanings given to them in the Trust Agreement.

 

The undersigned hereby certifies to the Trustee that:

 

1. The undersigned is a Beneficiary under the Trust Agreement.

 

2. The undersigned was paid $ (£ for UK Employees)                      (the
“Bonus Payment Amount”) by the Grantor in consideration of Bonus Obligations,
and £                     (the “UK Severance Payment Amount” and collectively
with the Bonus Payment Amount, the “Payment Amount”) owed to the undersigned by
the Grantor, which Bonus Obligations or UK Severance Obligations are now paid in
full.

 

3. The undersigned authorizes and instructs the Trustee to withdraw the Trust
Assets equal to the Payment Amount specified in line 2, above, from the Trust
Account established pursuant to the Trust Agreement and to deliver the Assets,
or the U.S. dollar equivalent in cash proceeds thereof, to the Grantor upon its
request.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of Grantor.

 

Date:

 

By:

                                                                       .        

Beneficiary’s Name:

 

20



--------------------------------------------------------------------------------

EXHIBIT E

 

AFFIDAVIT OF                  ON BEHALF OF THE FINOVA GROUP INC. IN CONNECTION
WITH A

RELEASE OR

WITH THE TERMINATION OR CESSATION OF

EMPLOYMENT OF TRUST BENEFICIARY(IES)

 

STATE OF             

 

)

   

) ss.:

COUNTY OF             

 

)

 

                     and                     , being a duly authorized officers
of The FINOVA Group Inc. (“Grantor”) and being duly sworn, depose and say:

 

  1. We are authorized by the Grantor to make this affidavit and to present this
affidavit to Atlantic Trust Company, N.A. (the “Trustee”) in accordance with the
terms of the Bonus and UK Severance Trust Agreement (the “Trust Agreement”),
dated as of November 1, 2003, by and between the Grantor and the Trustee.
Capitalized terms not defined in this Affidavit shall have the meanings given to
them in the Trust Agreement.

 

  2. We are aware that any false statement or representation made herein would
be subject to the penalties for perjury provided under the laws of the State of
                 and/or the federal laws of the United States.

 

  3. For the reasons noted below, the Bonus Obligations and/or UK Severance
Obligations for the Beneficiaries listed on the attached schedule (the “Listed
Beneficiaries”) are no longer owed to the Listed Beneficiaries:

 

a. Grantor has paid the Listed Beneficiaries the amounts due for the Bonus
Obligations and/or UK Severance Obligations, as applicable; or

 

b. The Listed Beneficiaries were terminated, failed to perform in accordance
with a Retention Letter or the Bonus Programs or UK Severance Programs (as the
case may be), or otherwise ceased employment with the Grantor in a manner or on
terms that resulted in the loss by the Listed Beneficiaries of rights to the
payment of Bonus Obligations and/or UK Severance Obligations by the Grantor from
the Trust Account.

 

  4. The Trust Account contains $             in respect of the Bonus
Obligations and $             (based on a conversion rate of $        /£        
as of                     ) in respect of UK Severance Obligations that are no
longer due from the Grantor to the Listed Beneficiaries.

 

  5. The Grantor is entitled to withdraw from the Trust Account the amount
described in paragraph 3 above.

 

  6. Either (a) a true and correct copy of this affidavit was delivered or sent
to each of the Listed Beneficiaries listed on the attached schedule by certified
U.S. mail (not certified for UK Employees), on the same date as this affidavit
was sent to the Trustee, at the Listed Beneficiaries’ address as reflected by
the Grantor’s records, or (b) the Listed Beneficiaries have executed a release
for the amounts stated in that release, in substantially the form attached
hereto as Exhibit B.

 

21



--------------------------------------------------------------------------------

  7. The Trustee is hereby instructed to withdraw the Trust Assets specified in
paragraph 2, above, from the Trust Account established pursuant to the Trust
Agreement and, in the absence of any objection as described in section 2.3 of
the Trust Agreement, to deliver such Assets, or the U.S. dollar equivalent in
cash proceeds thereof, to the Grantor, on the 35th Business Day after the date
this affidavit is received by the Trustee.

 

/s/

--------------------------------------------------------------------------------

[name]

/s/

--------------------------------------------------------------------------------

[name]

 

Sworn to before me this

     day of             , 200    .

/s/

--------------------------------------------------------------------------------

Notary Public

 

22